Exhibit 10.1
EXECUTION VERSION




May 17, 2018


Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile: +44(20) 77736461
Telephone: +44 (20) 777 36810
c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000


To:
Ligand Pharmaceuticals Incorporated

3911 Sorrento Valley Blvd, Suite 110
San Diego, CA 92121
Attention: General Counsel
        Telephone No.:     858-550-7835
Facsimile No.:    858-550-7272
Re:
Base Convertible Bond Hedge Transaction

    
Ladies and Gentlemen:
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”) through its agent Barclays Capital Inc. and Ligand Pharmaceuticals
Incorporated (“Counterparty”). This communication constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.
1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of the closing date for the initial
issuance of the Convertible Securities described below between Counterparty and
Wilmington Trust, National Association as trustee (the “Indenture”) relating to
the USD 650,000,000 principal amount of 0.75% convertible senior notes due 2023
(the “Base Convertible Securities”) together with any 0.75% convertible senior
notes due 2023 that may be issued pursuant to the Initial Purchasers’ (as
defined in the Purchase Agreement (as defined below)) option under the Purchase
Agreement (the “Optional Convertible Securities” and, together with the Base
Convertible Securities, the “Convertible Securities”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered following
execution of this Confirmation but prior to the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties based on the draft of the Indenture so reviewed. The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is, or the Convertible Securities are, amended, supplemented or
modified following their execution, any such amendment, supplement or
modification (other than a Merger Supplemental Indenture (as defined


    

--------------------------------------------------------------------------------




below)) will be disregarded for purposes of this Confirmation (other than (i) as
provided in Section 8(a) below and (ii) any amendment, supplement or
modification pursuant to Section 10.01(m) of the Indenture that, as determined
by the Calculation Agent, conforms the Indenture to the description of the
Convertible Securities in the preliminary offering memorandum, as supplemented
by the pricing term sheet related to the Convertible Securities) unless the
parties agree otherwise in writing.
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule except
for the elections set forth in this Confirmation and the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Counterparty with a “Threshold Amount” of USD 35 million and to Dealer with a
“Threshold Amount” of 3% of the stockholders’ equity of Dealer, in each case, as
if (x) the phrase “, or becoming capable at such time of being declared,” were
deleted from Section 5(a)(vi)(1) of the Agreement, (y) the term “Specified
Indebtedness” had the meaning specified in Section 14 of the Agreement, except
that such term did not include obligations in respect of deposits received in
the ordinary course of a party’s banking business and (z) the following language
shall be added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.”). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.
2.The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:
Trade Date:
May 18, 2018

Effective Date:
The closing date of the initial issuance of the Convertible Securities.

Option Style:
“Modified American”, as described under “Procedures for Exercise” below

Option Type:
Call

Seller:
Dealer

Buyer:
Counterparty

Shares:
The common stock of Counterparty, par value USD 0.001 per share (Ticker Symbol:
“LGND”).

Number of Options:
The number of Base Convertible Securities in denominations of USD 1,000
principal amount issued by Counterparty.

Applicable Percentage:
40%

Number of Shares:
As of any date, the product of the Number of Options and the Conversion Rate.

Conversion Rate:
As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Sections 14.04(g) and 14.03 of the Indenture (the “Excluded Provisions”).



2

--------------------------------------------------------------------------------




Premium:
As provided in Annex A to this Confirmation.

Premium Payment Date:
The Effective Date

Exchange:
NASDAQ Global Market

Related Exchange:
All Exchanges

Procedures for Exercise:
Exercise Dates:
Each Conversion Date.

Conversion Date:
Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD 1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture, excluding Conversion Dates (as defined in the Indenture)
with respect to any surrender of Convertible Securities for conversion (i) with
respect to which Counterparty has elected the “Exchange in Lieu of Conversion”
option pursuant to Section 14.11 of the Indenture and (ii) that have been
accepted by the designated financial institution pursuant to Section 14.11 of
the Indenture (such Convertible Securities, other than those excluded as set
forth above and Excluded Convertible Securities (as defined below), the
“Relevant Convertible Securities” for such Conversion Date).

Excluded Convertible Securities:
Convertible Securities with a “Conversion Date” (as defined in the Indenture)
prior to the Final Conversion Period Start Date (as defined below), each in
denominations of USD 1,000 principal amount, that are submitted for conversion
on such Conversion Date in accordance with the terms of the Indenture, other
than any Convertible Securities with respect to which (i) Counterparty has
elected the “Exchange in Lieu of Conversion” option pursuant to Section 14.11 of
the Indenture and (ii) that have been accepted by the designated financial
institution pursuant to Section 14.11 of the Indenture. Counterparty shall,
within one Scheduled Trading Day of the “Conversion Date” (as defined in the
Indenture) relating to any Excluded Convertible Securities, provide written
notice (an “Excluded Conversion Notice”) to Dealer specifying (i) the number of
Excluded Convertible Securities converted on such “Conversion Date” (including,
if applicable, whether all or any portion of the Excluded Convertible Securities
are Make-Whole Convertible Securities (as defined below), (ii) the scheduled
settlement date under the Indenture for such Excluded Convertible Securities and
(iii) the “Settlement Method” (as defined in the Indenture) for such Excluded
Convertible Securities and, if applicable, the “Specified Dollar Amount” (as
defined in the Indenture); provided that, notwithstanding the foregoing, such
notice in connection with any conversion of Excluded Convertible Securities
shall be effective if given prior to 5:00 P.M., New York City time, on the sixth
Exchange Business Day following the “Conversion Date” (as defined in the
Indenture) relating to such Excluded Convertible Securities. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act (as defined below)
and the rules and regulations thereunder, in respect of any election



3

--------------------------------------------------------------------------------




of a settlement method with respect to the Excluded Convertible Securities and
the delivery of such Excluded Conversion Notice.


Required Exercise on
Conversion Dates:
On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD 1,000
principal amount shall be automatically exercised.

Expiration Date:
The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

Automatic Exercise:
As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:
In the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Securities on any Conversion Date
occurring during the period starting on and including November 15, 2022 (the
“Final Conversion Period Start Date”) and ending on and including the second
“Scheduled Trading Day” immediately preceding the “Maturity Date” (each as
defined in the Indenture) (the “Final Conversion Period”), the Exercise Notice
Deadline shall be the “Scheduled Trading Day” immediately preceding such
“Maturity Date”.

Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
P.M., New York City time, on the Exercise Notice Deadline in respect of such
exercise of the number of Options being exercised on the relevant Exercise Date
(including, if applicable, whether all or any portion of the Relevant
Convertible Securities are Convertible Securities as to which additional Shares
would be added to the “Conversion Rate” (as defined in the Indenture) pursuant
to Section 14.03 of the Indenture (the “Make-Whole Convertible Securities”)).
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities. For the avoidance
of doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, Dealer’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that notwithstanding the foregoing,
such notice (and the related exercise of Options) in connection with any
conversion of Relevant Convertible Securities shall be effective if given after
the Exercise Notice Deadline, but prior to 5:00 P.M., New York City time, on the
fifth Exchange Business Day following the Exercise Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer in connection with its hedging activities (including the unwinding of any
hedge position) as a result of Dealer not having received such notice on or
prior to the Exercise Notice Deadline.



4

--------------------------------------------------------------------------------




Notice of Convertible Security
Settlement Method:
Counterparty shall notify Dealer in writing before 5:00 P.M., New York City
time, on the Scheduled Trading Day immediately preceding the Final Conversion
Period Start Date of the irrevocable election by Counterparty, in accordance
with Section 14.02(a)(iv) of the Indenture, of the “Settlement Method” (as
defined in the Indenture) and, if applicable, the “Specified Dollar Amount” (as
defined in the Indenture) applicable to Relevant Convertible Securities with a
Conversion Date occurring during the Final Conversion Period. If Counterparty
fails timely to provide such notice, Counterparty shall be deemed to have
notified Dealer of (x) “Combination Settlement” as defined in the Indenture)
with a “Specified Dollar Amount (as defined in the Indenture) of USD 1,000 for
all conversions occurring during the Final Conversion Period, if the Final
Conversion Period Start Date occurs after the “Share Reservation Date” (as
defined in the Indenture), and (y) otherwise, “Cash Settlement” (as defined in
the Indenture). Counterparty agrees that it shall settle any Relevant
Convertible Securities with a Conversion Date occurring during the Final
Conversion Period in the same manner as provided in the Notice of Convertible
Security Settlement Method it provides or is deemed to have provided hereunder.
Counterparty shall notify Dealer in writing that the “Share Reservation Date”
(as defined in the Indenture) has occurred by 5:00 P.M. New York City time on
the Scheduled Trading Day immediately thereafter.

Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
To be provided by Dealer.

Settlement Terms:
Settlement Date:
In respect of an Exercise Date occurring in respect of a Conversion Date, the
settlement date for the cash and/or Shares (if any) to be delivered in respect
of the Relevant Convertible Securities converted on such Conversion Date
pursuant to Section 14.02(c) of the Indenture; provided that the Settlement Date
will not be prior to the latest of (i) the date one Settlement Cycle following
the final day of the relevant “Observation Period”, as defined in the Indenture,
(ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 5:00 P.M.,
New York City time, and (iii) the Exchange Business Day immediately following
the date Counterparty provides the Notice of Delivery Obligation prior to
5:00 P.M., New York City time.

Delivery Obligation:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring in respect of a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the Applicable Percentage of the aggregate number of
Shares, if any, that Counterparty would be obligated to deliver to the holder(s)
of the Relevant Convertible Securities converted on such Conversion Date
pursuant to Section 14.02(a) of the Indenture and/or the Applicable Percentage
of the aggregate amount of cash, if any, in excess of USD 1,000 per Convertible
Security (in denominations of USD 1,000) that



5

--------------------------------------------------------------------------------




Counterparty would be obligated to deliver to holder(s) pursuant to Section
14.02(a) of the Indenture, as determined by the Calculation Agent by reference
to such Section of the Indenture (except that such aggregate number of Shares
shall be determined without taking into consideration any rounding pursuant to
Section 14.02(j) of the Indenture and shall be rounded down to the nearest whole
number) and cash in lieu of fractional Shares, if any, eliminated by such
rounding, as if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Securities by the Convertible Security
Settlement Method, notwithstanding any different actual election by Counterparty
with respect to the settlement of such Convertible Securities (the “Convertible
Obligation”); provided that such obligation shall be determined (i) excluding
any Shares and/or cash that Counterparty is obligated to deliver to holder(s) of
the Relevant Convertible Securities as a result of any adjustments to the
Conversion Rate pursuant to any of the Excluded Provisions and (ii) without
regard to the election, if any, by Counterparty to adjust the Conversion Rate
(and, for the avoidance of doubt, the Delivery Obligation shall not include any
interest payment on the Relevant Convertible Securities that the Counterparty is
(or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date); and provided further that if
such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive additional Shares
and/or cash pursuant to the adjustment to the Conversion Rate set forth in
Section 14.03 of the Indenture, then, notwithstanding the foregoing, the
Delivery Obligation shall include the Applicable Percentage of such additional
Shares and/or cash (as determined by the Calculation Agent by reference to such
Section of the Indenture), except that the Delivery Obligation shall be capped
so that the value of the Delivery Obligation (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the VWAP Price on the last day of the relevant “Observation Period”) does not
exceed the amount as determined by the Calculation Agent that would be payable
by Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if 14.03 of the Indenture were deleted) was the sole Affected
Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 8(b) of this Confirmation). Notwithstanding the foregoing, and
in addition to the cap described in the further proviso to the preceding
sentence, in all events the Delivery Obligation shall be capped so that the
value of the Delivery Obligation does not exceed the Applicable Percentage of
the value of the Convertible Obligation (with the value of any Shares included
in either the Delivery Obligation or such Convertible Obligation determined by
the Calculation Agent using the opening price as displayed under the heading
“Op” on Bloomberg page LGND <equity> (or any successor thereto) on the
applicable Settlement Date).


6

--------------------------------------------------------------------------------




Convertible Security Settlement Method
For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the Notice of Convertible Security Settlement Method that it has elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities in cash or in a combination of cash and Shares in accordance with
Section 14.02(a)(v)(C) (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD 1,000, the Convertible Security
Settlement Method shall be the settlement method actually so elected by
Counterparty in respect of such Relevant Convertible Securities; otherwise, the
Convertible Security Settlement Method shall assume (x) Counterparty made a Cash
Election with respect to such Relevant Convertible Securities with a “Specified
Dollar Amount” (as defined in the Indenture) of USD 1,000 per Relevant
Convertible Security, if the “Share Reservation Date” (as defined in the
Indenture) has occurred, and (y) otherwise, elected “Cash Settlement” (as
defined in the Indenture).

Notice of Delivery Obligation:
No later than the Scheduled Trading Day immediately following the last day of
the relevant “Observation Period”, as defined in the Indenture, Counterparty
shall give Dealer notice of the final number of Shares and/or cash comprising
the Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or Dealer’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).

Other Applicable Provisions:
To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 1.27, 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

Share Adjustments:    
Method of Adjustment:
Notwithstanding Section 11.2 of the Equity Definitions (which shall not apply
with respect to the Transaction), upon the occurrence of any event or condition
set forth in Sections 14.04(a)-(e) of the



7

--------------------------------------------------------------------------------




Indenture that the Calculation Agent determines would result in an adjustment
under the Indenture by reference to such Sections thereof (any such event or
condition, an “Adjustment Event”), the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement,
payment or other terms of the Transaction, subject to “Discretionary
Adjustments” below. Promptly following the occurrence of any Adjustment Event,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall promptly notify the Calculation Agent in writing of the
details of such adjustments.
In addition, the Calculation Agent shall, to the extent the Calculation Agent
determines practicable in good faith and in its commercially reasonable
discretion to preserve the economic intent of the parties, make an adjustment to
the terms relevant to the exercise, settlement or payment of the Transaction (to
the extent not already covered by, and without duplication of any adjustment
pursuant to the foregoing paragraph) corresponding to any adjustment made
pursuant to Section 14.05 of the Indenture; provided that the Calculation Agent
may limit or alter any such adjustment referenced in this sentence so that the
fair value of the Transaction to Dealer is not reduced as a result of such
adjustment.
For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under Section 14.04 of the Indenture in respect of an Adjustment
Event (including, without limitation, pursuant to the fourth sentence of the
first paragraph of Section 14.04(c) of the Indenture or the fourth sentence of
Section 14.04(d) of the Indenture).


In connection with any Adjustment Event as a result of an event or condition set
forth in Section 14.04(b) of the Indenture or Section 14.04(c) of the Indenture
where, in either case, the period for determining “Y” (as such term is used in
Section 14.04(b) of the Indenture) or “SP0” (as such term is used in Section
14.04(c) of the Indenture), as the case may be, begins before Counterparty has
publicly announced the event or condition giving rise to such Potential
Adjustment Event, then the Calculation Agent shall have the right to adjust, in
good faith and in a commercially reasonable manner, any variable relevant to the
exercise, settlement or payment for the Transaction as appropriate to reflect
the costs (including, but not limited to, hedging mismatches and market losses)
and expenses that would be incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period.




8

--------------------------------------------------------------------------------




If any Adjustment Event is declared and (a) the event or condition giving rise
to such Adjustment Event is subsequently amended, modified, cancelled or
abandoned, (b) the “Conversion Rate” (as defined in the Indenture) is otherwise
not adjusted at the time or in the manner contemplated by the relevant Dilution
Adjustment Provision based on such declaration or (c) the “Conversion Rate” (as
defined in the Indenture) is adjusted as a result of such Potential Adjustment
Event and subsequently re-adjusted (each of clauses (a), (b) and (c), an
“Adjustment Event Change”) then, in each case, the Calculation Agent shall have
the right to adjust, in good faith and in a commercially reasonable manner, any
variable relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its commercially reasonable hedging activities as a result of such Adjustment
Event Change


Discretionary Adjustments:
Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.05 or
pursuant to Section 14.07(a) of the Indenture or any supplemental indenture
entered into thereunder (a “Merger Supplemental Indenture”) or in connection
with any proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then the Calculation Agent will
determine the adjustment to be made to any one or more of the Strike Price,
Number of Options, Option Entitlement and any other variable relevant to the
exercise, settlement, payment or other terms of or under the Transaction in a
commercially reasonable manner.

Extraordinary Events:
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions (which shall not apply
with respect to the Transaction), a “Merger Event” means the occurrence of any
event or condition set forth in the definition of “Common Stock Change Event” in
Section 14.07(a) of the Indenture.

Consequences of Merger Events:
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions (which shall
not apply with respect to the Transaction), upon the occurrence of a Merger
Event that the Calculation Agent determines by reference to Section 14.07(a) of
the Indenture would result in an adjustment under the Indenture, the Calculation
Agent shall make a corresponding adjustment to the terms relevant to the
exercise, settlement, payment or other terms of the Transaction, subject to
“Discretionary Adjustments” above; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to the Excluded
Provisions and the election, if any, by Counterparty to adjust the Conversion
Rate; and provided further that if, with respect to a Merger Event, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares (or depositary receipts evidencing interests in shares) of
an entity or person that is not a corporation organized under the laws of the
United



9

--------------------------------------------------------------------------------




States, any State thereof or the District of Columbia or (ii) Counterparty
following such Merger Event will not be a corporation organized under the laws
of the United States, any State thereof or the District of Columbia or will not
be the Issuer following such Merger Event, Dealer may elect in its reasonable
discretion that Cancellation and Payment (Calculation Agent Determination) shall
apply.
Notice of Merger Consideration:
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration to be received by the holders of Shares
entitled to receive cash, securities or other property or assets with respect to
or in exchange for such Shares in any Merger Event who affirmatively make such
an election or, if no holders of Shares affirmatively make such an election, the
types and amounts of consideration actually received by holders of Shares and
(ii) the details of the adjustment made under the Indenture in respect of such
Merger Event.

Nationalization, Insolvency
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (x) adding the words “(including, for the
avoidance of doubt and without limitation, adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (y) adding the words “or any Hedge
Positions” after the word “Shares” in the clause (X) thereof and (z) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.

(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d) Hedging Disruption:
Applicable; provided that:

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:


10

--------------------------------------------------------------------------------




“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
(e)
Increased Cost of Hedging:    Not Applicable

Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

Determining Party:
For all applicable Extraordinary Events, Dealer

Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable

3.
Calculation Agent:     Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
written request by Counterparty, the Calculation Agent shall promptly (but in
any event within five Scheduled Trading Days) provide to Counterparty by email
to the email address provided by Counterparty in such request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obligated to disclose
any proprietary or confidential data or information or any proprietary or
confidential models used by it for such determination or calculation.

4.    Account Details:
Dealer Payment Instructions:
Bank: Barclays Bank plc NY

ABA# 026 00 2574
BIC: BARCUS33
Acct: 50038524
Beneficiary: BARCGB33
Ref: Barclays Bank plc London Equity Derivatives


Counterparty Payment Instructions:    To be provided by Counterparty.
5.    Offices:
The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party
The Office of Counterparty for the Transaction is: Not applicable
6.    Notices: For purposes of this Confirmation:
(a)    Address for notices or communications to Counterparty:


11

--------------------------------------------------------------------------------




To:        Ligand Pharmaceuticals Incorporated
3911 Sorrento Valley Blvd, Suite 110
San Diego, CA 92121
Attn:        Charles S. Berkman
Telephone:    858-550-7835
Facsimile:    858-550-7272


(b)    Address for notices or communications to Dealer:
Barclays Capital Inc.
745 Seventh Ave.
New York, NY 10019
Attention: Legal Department – Equity Derivatives
Telephone: (+1) 212-412-4000
Facsimile: (+1) 212-412-7519


with a copy to:


Barclays Capital Inc.
745 Seventh Ave.
New York, NY 10019
Attn:    Paul Robinson
Telephone:    (+1) 212-526-0111
Facsimile:    (+1) 917-522-0458


and


Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile: 44(20) 777 36461
Phone: 44(20) 777 36810


7.    Representations, Warranties and Agreements:


(a)    In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:


(i)    On the Trade Date and any date on which Counterparty makes an election
hereunder, (A) Counterparty is not aware of any material nonpublic information
regarding Counterparty or the Shares and (B) all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.
(ii)    (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.


12

--------------------------------------------------------------------------------




(iii)    On the Trade Date, neither Counterparty nor any “affiliated purchaser”
(each as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
(i) through Dealer or (ii) up to $50.0 million of purchases from purchasers of
the Convertible Securities, as described under “Use of Proceeds” in the
preliminary offering memorandum relating to the Convertible Securities.
(iv)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
(v)    Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(vi)    On or reasonably promptly following the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors or any
committee thereof (together with a resolution of Counterparty’s board of
directors authorizing such committee to take such actions) authorizing the
Transaction and such other certificate or certificates as Dealer shall, prior to
the Trade Date, reasonably request.
(vii)    Counterparty is not entering into this Confirmation nor making any
election hereunder or under the Convertible Securities to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
(viii)    Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
(ix)    On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares hereunder in compliance with the laws of the jurisdiction of its
incorporation.
(x)    To Counterparty’s actual knowledge, no state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.
(xi)    The representations and warranties of Counterparty set forth in Section
3 of the Agreement and Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of May 17, 2018, between Counterparty and Goldman Sachs &
Co. LLC and Barclays Capital Inc., as representatives of the Initial Purchasers
party thereto are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein.
(xii)    Counterparty understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.
(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.
(c)    Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Counterparty represents and warrants to Dealer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited


13

--------------------------------------------------------------------------------




investor” as that term is defined in Regulation D as promulgated under the
Securities Act, (iii) it is entering into the Transaction for its own account
and without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
(d)    Counterparty agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “termination value, payment amount, or other transfer obligation” within
the meaning of Section 362 of the Bankruptcy Code, and (B) Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code.
(e)    Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Effective Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement, Section
7(a)(viii) hereof and such other matters as Dealer may, prior to the Trade Date,
reasonably request; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.
8. Other Provisions:
(a)    Additional Termination Events.
The occurrence of (i) an “Event of Default” with respect to Counterparty under
the terms of the Convertible Securities as set forth in Section 6.01 of the
Indenture that results in the Convertible Securities becoming or being declared
due and payable pursuant to the terms of the Indenture or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.
“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, maturity, repurchase obligation of
Counterparty, lack of a redemption right of Counterparty, any term relating to
conversion of the Convertible Securities (including changes to the conversion
rate, conversion rate adjustment provisions, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Securities to
amend (other than pursuant to Sections 10.02(b) or (g) of the Indenture), in
each case without the consent of Dealer, such consent not to be unreasonably
withheld, conditioned or delayed. For the avoidance of doubt, the application of
the conversion rate adjustment provisions of the Indenture shall not constitute
an Amendment Event.
(ii) The receipt by Dealer from Counterparty of any Excluded Conversion Notice
shall constitute an Additional Termination Event as provided in this paragraph;
provided that the Transaction shall be subject to termination only in respect of
a number of Options equal to the number of Relevant Conversion Options (as
defined below). For the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement in
connection with an Excluded Conversion Notice, the Calculation Agent shall
assume that the relevant Excluded Convertible Securities shall not have been
converted and remain outstanding and that any adjustments, agreements, payments,
deliveries or acquisitions by or on behalf of Counterparty leading thereto had
not occurred. Upon receipt of any such Notice of Excluded Conversion, Dealer
shall designate a Scheduled Trading Day following such Additional Termination
Event as an Early Termination Date (and Dealer shall use commercially reasonable
efforts (taking into account any commercially reasonable unwind activity by
Dealer or its affiliates in respect of the Transaction and the “Settlement
Method” (as defined in the Indenture), including, if applicable, the “Specified
Dollar Amount” (as defined in the Indenture), with respect to such Excluded
Convertible Securities) to designate such Early Termination Date so that the
related payment or delivery, as the


14

--------------------------------------------------------------------------------




case may be, hereunder in respect of the Relevant Conversion Options will occur
on (or as promptly as reasonably practicable after) the related settlement for
the conversion of the relevant Excluded Convertible Securities) with respect to
the portion of the Transaction corresponding to a number of Options (the
“Relevant Conversion Options”) equal to the lesser of (A) the aggregate
principal amount of Excluded Convertible Securities specified in such Notice of
Excluded Conversion, divided by USD 1,000, and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Relevant Conversion Options.
Any payment hereunder with respect to such termination (the “Conversion Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if (1)
an Early Termination Date had been designated in respect of a Transaction having
terms identical to the Transaction (except that, for purposes of this Section
8(a)(ii), the last sentence of the provisions opposite the caption “Delivery
Obligation” above shall be deemed to be deleted from this Confirmation) and a
Number of Options equal to the number of Relevant Conversion Options, (2)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction (and, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the “Conversion Rate” (as defined in the Indenture) pursuant
to the Excluded Provisions); provided that the Conversion Unwind Payment shall
not be greater than the product of (x) the number of Relevant Conversion
Options, (y) the Applicable Percentage, and (z) the excess of (I) the
“Conversion Rate” (as defined in the Indenture after taking into account any
adjustments thereto pursuant to the Excluded Provisions), multiplied by the
opening price as displayed under the heading “Op” on Bloomberg page LGND
<equity> (or any successor thereto) on the applicable Settlement Date, as
commercially reasonably determined by the Calculation Agent in good faith, over
(II) the principal amount per Convertible Security of the relevant Excluded
Convertible Securities.
(iii) By the fifth Scheduled Trading Day following any Repayment Event (as
defined below), Counterparty shall notify Dealer of such Repayment Event and the
aggregate principal amount of Convertible Securities subject to such Repayment
Event (any such notice, a “Repayment Notice”). The receipt by Dealer from
Counterparty of any Repayment Notice shall constitute an Additional Termination
Event as provided in this paragraph. Upon receipt of any such Repayment Notice,
Dealer shall designate a Scheduled Trading Day following receipt of such
Repayment Notice as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the “Repayment Options”) equal
to the lesser of (A) the aggregate principal amount of Convertible Securities
specified in such Repayment Notice, divided by USD 1,000, and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the Number of Options shall be reduced by the number of Repayment
Options. Any payment hereunder with respect to such termination (the “Repayment
Unwind Payment”) shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular Section
9 and Section 10(b) of the Exchange Act and the rules and regulations
thereunder, in respect of any action taken by Counterparty in respect of a
Repayment Event, including, without limitation, the delivery of a Repayment
Notice. “Repayment Event” means the occurrence of (i) any repurchase by
Counterparty or any of its subsidiaries of Convertible Securities (whether in
connection with or as a result of a “fundamental change”, howsoever defined, or
for any other reason), (ii) any Convertible Securities are delivered to
Counterparty or any of its subsidiaries in exchange for delivery of any property
or assets of such party (howsoever described), (iii) the repayment of any
principal of any of the Convertible Securities prior to the final maturity date
of the Convertible Securities (for any reason other than as a result of an
acceleration of the Convertible Securities that results in an Additional
Termination Event pursuant to the preceding Section 8(a)(i)), or (iv) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Securities pursuant to the terms of the Indenture shall not
constitute a Repayment Event.
(b)    Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty


15

--------------------------------------------------------------------------------




shall have the right, in its sole discretion, to require Dealer to satisfy any
such Payment Obligation by the Share Termination Alternative (as defined below)
by giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, no later than 9:30 A.M. New York City time on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of another Extraordinary Event, as
applicable (“Notice of Share Termination”); provided that if Counterparty does
not elect to require Dealer to satisfy its Payment Obligation by the Share
Termination Alternative, Dealer shall have the right, in its sole discretion, to
elect to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event (i) of an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash, (ii) of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party or an Extraordinary Event, which Event of Default, Termination Event or
Extraordinary Event resulted from an event or events within Counterparty’s
control or (iii) that Counterparty fails to remake the representation set forth
in Section 7(a)(i) as of the date of such election. Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of another
Extraordinary Event, as applicable:
Share Termination Alternative:
If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer.

Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 1.27,
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”



16

--------------------------------------------------------------------------------




(c)    Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, based on advice of counsel, any Shares
(the “Hedge Shares”) acquired by Dealer or any of its affiliates (Dealer and its
affiliates collectively for purposes of this Section 8(c) only, “Dealer”) for
the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements customary for registered secondary offerings of a
substantially similar size by similar companies, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of a substantially similar size by similar
companies, in form and substance reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), opinions and certificates
and such other documentation as is customary for private placements agreements,
all reasonably acceptable to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
Screen LGND <Equity> VWAP (or any successor thereto) in respect of the period
from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day
(or if such volume-weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).
(d)    Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect to that
Issuer.”
(e)    Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least one Scheduled Trading Day prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater by 0.5% than the Notice Percentage as of the date hereof), and,
if such repurchase or Conversion Rate Adjustment Event, or the intention to
effect the same, would constitute material non-public information with respect
to Counterparty or the Shares, Counterparty shall make public disclosure thereof
at or prior to delivery of such Repurchase Notice. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares plus the number of Shares underlying any other call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such


17

--------------------------------------------------------------------------------




Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all reasonable expenses (including reasonable counsel fees
and expenses) as they are incurred (after notice to Counterparty) in connection
with the investigation of, preparation for or defense or settlement of any
pending or threatened claim or any action, suit or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.
(f)    Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, (iii)
Counterparty continuing to be obligated to provide notices hereunder relating to
the Convertible Securities and continuing to be obligated with respect to
“Disposition of Hedge Shares” and “Repurchase and Conversion Rate Adjustment
Notices” above, (iv) payment by Counterparty of all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such assignment, (v) Dealer not being obliged, as a result of such
assignment, to pay the assignee on any payment date, an amount greater than
Dealer would have been required to pay in the absence of such assignment, (vi)
no Event of Default, Potential Event of Default or Termination Event existing or
occurring as a result of such assignment and (vii) Counterparty causing the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that the results described in clauses (v) and (vi) will not occur upon
or after such transfer. In the event of any such transfer or assignment, the
transferee or assignee shall agree that Dealer will not receive from the
transferee or assignee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement that is less than the amount that Dealer would have received from
Counterparty in the absence of such transfer or assignment, except to the extent
it results from a change in law that occurs after the date of that transfer or
assignment. In addition, Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder and under the Agreement, in
whole or in part, to any affiliate of Dealer that is (or whose guarantor is) of
credit quality equivalent to Dealer, in each case, only if (x) an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer or assignment, and (y) such transfer or assignment would
not result in a deemed exchange by Counterparty of the transferred or assigned
portion of the Transaction for a modified transaction that differs materially in
kind or extent for U.S. federal income tax purposes. In the event of any such
transfer or assignment, the transferee or assignee shall agree that (A)
Counterparty will not be required to pay the transferee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement, all applicable, greater than
the amount that Counterparty would have been required to pay to Dealer in the
absence of such transfer or assignment and (B) Counterparty will not receive
from the transferee or assignee on any payment date an amount under Section
2(d)(i)(4) of the Agreement that is less than the amount that Counterparty would
have received from Dealer in the absence of such transfer or assignment, except,
in each case, to the extent it results from a change in law that occurs after
the date of that transfer or assignment.
At any time at which any Excess Ownership Position exists, if Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 8.0% or
(ii) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under any federal, state or local
(including non-U.S.) laws, regulations, regulatory orders or organizational
documents or contracts


18

--------------------------------------------------------------------------------




of Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a local, state, federal or non-U.S. regulator) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
Applicable Laws, as determined by Dealer in its reasonable discretion, and with
respect to which such requirements have not been met or the relevant approval
has not been received or that would give rise to any consequences under the
constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party (in each case, excluding any filings of Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act), in each case minus (y) 1%
of the number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13) of which Dealer is or may be deemed to be a
part (Dealer and any such affiliates, persons and groups, collectively, “Dealer
Group”), beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.
(g)    Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be advisable to deliver, or to acquire Shares to deliver, any
or all of the Shares to be delivered by Dealer on the relevant “Nominal
Settlement Date”, Dealer may, by notice to Counterparty on or prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:
(i)     in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Observation
Period”, as defined in the Indenture) or delivery times and how it will allocate
the Shares it is required to deliver under “Delivery Obligation” (above) among
the Staggered Settlement Dates or delivery times; and
(ii)     the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.
(h)    Right to Extend. The Calculation Agent, acting commercially reasonably,
may postpone or add, in whole or in part, any Exercise Date or Settlement Date
or any other date of valuation or delivery by Dealer, with respect to some or
all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, based on advice of counsel in the case of the
immediately following clause (ii), that such extension is reasonably necessary
or appropriate (i) to preserve Dealer’s commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market, the stock loan market or any other relevant market or (ii) to enable
Dealer to effect purchases of Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity hereunder in a manner
that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer in good faith in relation to
such requirements).
(i)    Adjustments. For the avoidance of doubt, whenever the Calculation Agent
is called upon to make an adjustment pursuant to the terms of this Confirmation
or the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.
(j)    Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.


19

--------------------------------------------------------------------------------




(k)    Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.
(l)        No Netting and Set-off. Each party waives any and all rights it may
have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
(m)        Equity Rights. Dealer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.
(n)        Early Unwind. In the event the sale by Counterparty of the Base
Convertible Securities is not consummated with the Initial Purchasers pursuant
to the Purchase Agreement for any reason by 9:00 A.M. (New York City time) on
the second (third, if the pricing occurs after 4:30 P.M. (New York City time) on
any given day) business day after the Trade Date (or such later date as agreed
upon by the parties, which in no event shall be later than ten business days
after such second or third business day) (such second or third business day or
such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty thereunder shall be cancelled and terminated. Following such
termination and cancellation, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.
(o)        Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA, (y)
any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, an Excess Ownership Position or Illegality
(as defined in the Agreement)).
(p)    Tax Matters
(i)    Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.
(ii)    HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14
of the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.


20

--------------------------------------------------------------------------------




(iii)    Tax documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect.  Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents as are reasonably requested by
Dealer.  Dealer shall provide Counterparty, as applicable, (x) a valid U.S.
Internal Revenue Service Form W-9 or W-8ECI or (y) (A) a valid Internal Revenue
Service Form W-8IMY along with a withholding statement and (B) attached a valid
Internal Revenue Service Form W-9 or Internal Revenue Service Form W-8ECI, or,
in each case, any successor thereto, (i) on or before the date of execution of
this Confirmation and (ii) promptly upon learning that any such tax form
previously provided by Dealer has become obsolete or incorrect.  Additionally,
Dealer shall, promptly upon request by Counterparty, provide such other tax
forms and documents as are reasonably requested by Counterparty.
(iv)    Tax Representations. Counterparty is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Delaware.
Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation Section
1.6049-4(c)(1)(ii).
(q)    Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction, (iii)
the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.
(r)    Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.
(s)    Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through the Agent. In addition, all notices, demands and communications of any
kind relating to the Transaction between Dealer and Counterparty shall be
transmitted exclusively through the Agent.
(t)    Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of
Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Relevant
Prices; and (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares, as well as the
Relevant Prices, each in a manner that may be adverse to Counterparty.
(u)    2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 ("Protocol") apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of "Adherence Letter" shall be deemed to be deleted and
references to "Adherence Letter" shall be deemed to be to this section (and
references to "such party's Adherence Letter" and "its Adherence Letter" shall
be read accordingly), (ii) references to "adheres to the Protocol" shall be
deemed to be "enters into


21

--------------------------------------------------------------------------------




this Agreement", (iii) references to "Protocol Covered Agreement" shall be
deemed to be references to the Agreement (and each "Protocol Covered Agreement"
shall be read accordingly), and (iv) references to "Implementation Date" shall
be deemed to be references to the date of this Confirmation. For the purposes of
this section:
1. Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;
2. Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.
3. The Local Business Days for such purposes in relation to Dealer and
Counterparty is New York, New York, USA.
4. The following are the applicable email addresses.
Portfolio Data:    Dealer: MarginServicesPortRec@barclays.com
Counterparty: eberkman@ligand.com
Notice of discrepancy:    Dealer: PortRecDiscrepancy@barclays.com
Counterparty: eberkman@ligand.com
Dispute Notice:    Dealer: EMIRdisputenotices@barclays.com
Counterparty: eberkman@ligand.com
(v)    NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the "NFC Representation Protocol") shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of "Adherence Letter" shall be deemed to be deleted
and references to "Adherence Letter" shall be deemed to be to this section (and
references to "the relevant Adherence Letter" and "its Adherence Letter" shall
be read accordingly), (ii) references to "adheres to the Protocol" shall be
deemed to be "enters into this Agreement", (iii) references to "Covered Master
Agreement" shall be deemed to be references to the Agreement (and each "Covered
Master Agreement" shall be read accordingly), and (iv) references to
"Implementation Date" shall be deemed to be references to the date of this
Confirmation. Counterparty confirms that it enters into this Confirmation as a
party making the NFC Representation (as such term is defined in the NFC
Representation Protocol). Counterparty shall promptly notify Dealer of any
change to its status as a party making the NFC Representation.
(w)    Bail-In Protocol. Notwithstanding anything contained in the Agreement,
the parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the "Bail-In Protocol") shall be deemed to be incorporated into
and apply to the Agreement with effect from the date of this Confirmation as if
references in those provisions to "Protocol Covered Agreement" as defined in the
Bail-in Protocol were references to the Agreement, and on the basis that
references to the "Implementation Date" in the Bail-in Protocol shall be deemed
to be references to the date of this Confirmation.
(x)    Contractual Recognition of UK Stay in Resolution. Notwithstanding
anything contained in the Agreement, the parties agree that the provisions of
paragraphs 1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the
"UK Module") published by the International Swaps and Derivatives Association,
Inc. on 3 May 2016, as amended from time to time, shall be deemed to be
incorporated into the Agreement as if references in those provisions to "Covered
Agreement" were references to the Agreement, and on the basis that: (i) Dealer
shall be treated as a "Regulated Entity" and as a "Regulated Entity
Counterparty" with respect to Counterparty, (ii) Counterparty shall be treated
as a "Module Adhering Party", and (iii) references to the "Implementation Date"
in the UK Module shall be deemed to be references to the date of this
Confirmation.


22

--------------------------------------------------------------------------------




(y)        Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
(z)        Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
[Signature Page Follows]


23

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.
Yours faithfully,
BARCLAYS BANK PLC
By: /s/ Steven R. Halperin    
Name: Steven R. Halperin
Title: Managing Director




Agreed and Accepted By:

LIGAND PHARMACEUTICALS INCORPORATED
By:
/s/ Charles Berkman    

Name: Charles Berkman
Title: Senior Vice President, General Counsel and Secretary


24

--------------------------------------------------------------------------------






Annex A




Premium:    USD 48,620,000.


25